DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	4
Conclusion	11


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 3/1/21.  Claims 8-27 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-20, in the reply filed on 3/1/21 is acknowledged.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 8, 19-22, 27 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Perna et al (US 2017/0251366 a1).           Regarding claim 8, Perna discloses an apparatus for remote capture of a biometric during movement, comprising: a first image sensor to capture an image of a person (See 0115); a processor operative to determine whether the image includes a face (see 0116); and a second image sensor to capture an iris or a retina image of the person (see 0117, 0115); wherein: the processor uses the face to guide capture of the iris image (see 0116-0117).
Regarding claim 19, Perna discloses a system for remote capture of a biometric during movement, comprising: at least one image sensor to capture an image of a person (see 0115); and a processor operative to: determine whether the image includes a face (see 0116); and use the at least one image sensor to capture an iris image or a retina image of the person using the face (see 0115-0117).
Regarding claims 20-22, Perna discloses face to determine a location of an iris or a retina (see 0115-0117); at least one image sensor captures the image of the person during the 
Regarding claim 27, Perna discloses an autofocus lens (see 0122).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 9-10, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Perna et al (US 2017/0251366 a1) in view of Slaby et al (US 2016/0283789 A1).
Regarding claim 9-10, Perna teaches all elements as mentioned above in claim 8.  Perna does not teach expressly an emitter configured to adjust an environmental parameter; wherein the processor is operative to: determine a level of the environmental parameter based on a a detector configured to detect the distance to the person.
Slaby, in the same field of endeavor, teaches an emitter configured to adjust an environmental parameter (see 0014); wherein the processor is operative to: determine a level of the environmental parameter based on a distance to the person (see 0014); and instruct the emitter to adjust the environmental parameter based on the distance; a detector configured to detect the distance to the person (see 0014).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Perna to utilize adjusting emitter as suggested by Slaby.  The suggestion/motivation for doing so would have been to enhance the iris recognition by conserving battery power of the device (see 0012).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Perna, while the teaching of Slaby continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 23-24, Perna teaches all elements as mentioned above in claim 19.  Perna does not teach expressly adjust an environmental parameter based on a distance to the person; receives the distance from a detector.
Slaby, in the same field of endeavor, teaches adjust an environmental parameter based on a distance to the person; receives the distance from a detector (see 0014).
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Perna to utilize adjusting emitter as suggested by Slaby.  The suggestion/motivation for doing so would have been to enhance the iris recognition by conserving battery power of the device (see 0012).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Perna, while the teaching of Slaby continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perna et al (US 2017/0251366 a1) with Slaby et al (US 2016/0283789 A1), and further in view of Hlatky et al (US 9,871,959 B1).
Regarding claims 11-14, Perna with Slaby teaches all elements as mentioned above in claim 9.  Perna with Slaby does not teach expressly a visible light emitter and an infrared emitter; the processor uses the visible light emitter to adjust visible light during capture of the facial image using the first image sensor; and the processor uses the infrared emitter to adjust infrared light during capture of the iris or the retina image; a white light emitter; a visible light emitter; and the processor uses the visible light emitter to adjust visible light during capture of the facial image using the first image sensor; an infrared emitter; and the processor uses the infrared emitter to adjust infrared light during capture of the iris or the retina image.
Hlatky, in the same field of endeavor, teaches expressly a visible light emitter and an infrared emitter; the processor uses the visible light emitter to adjust visible light during capture 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Perna with Slaby to utilize the limitation supra as suggested by Hlatky.  The suggestion/motivation for doing so would have been to enhance the acquisition by adaptively adjusting camera settings responsive to conditions detected at a camera (see col. 1, lines 30-45).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Perna with Slaby, while the teaching of Hlatky continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Perna et al (US 2017/0251366 a1) in view of Baldwin et al (US 2019/0082101 A1).
Regarding claim 15, Perna teaches all elements as mentioned above in claim 8.  Perna does not teach expressly a different number of megapixels.
Baldwin, in the same field of endeavor, teaches a different number of megapixels (see 0061).  
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Perna to utilize the cited limitation as suggested by Baldwin.  The suggestion/motivation for doing so would have been to enhance the acquisition to more effectively capture (see 0036).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Perna, while the teaching of Baldwin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 16, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Perna et al (US 2017/0251366 a1).
Regarding claims 16, 25-26, Perna discloses substantially the claimed invention as set forth in the discussion above for claim 8.  Perna does not disclose expressly square pixels; greyscale pixels, black and white pixels.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use square pixels; greyscale pixels, black and white pixels.   Applicant has not disclosed that square pixels; greyscale pixels, black and white pixels provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the pixel configuration taught by Perna or the claimed square pixels; greyscale pixels, black and white pixels because both pixels perform the same function of capturing image data for iris recognition.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perna et al (US 2017/0251366 a1) in view of Cheng et al (US 2008/0316352 A1).
Regarding claim 17, Perna teaches all elements as mentioned above in claim 8.  Perna does not teach expressly a focus table to dynamically determine depth of field when using the second image sensor to capture the iris or the retina image of the person.
Cheng, in the same field of endeavor, teaches a focus table to dynamically determine depth of field when using the second image sensor to capture the iris or the retina image of the person (see 0011).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Perna to utilize the limitation supra as suggested by Cheng.  The suggestion/motivation for doing so would have been to enhance the acquisition by fast accurate focusing (see 0002).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Perna, while the teaching of Cheng continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Perna et al (US 2017/0251366 a1) in view of Northcott et al (US 2008/0002863 A1).
claim 18, Perna teaches all elements as mentioned above in claim 8.  Perna does not teach expressly a security scanning apparatus operable to detect at least one of contraband, a metal, or an explosive.
Northcott, in the same field of endeavor, teaches a security scanning apparatus operable to detect at least one of contraband, a metal, or an explosive (see 0027).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Perna to utilize the limitation supra as suggested by Cheng.  The suggestion/motivation for doing so would have been to enhance the security by providing a rapid iris imaging system (see 0010).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Perna, while the teaching of Northcott continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Conclusion
Claims 8-27 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:

For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666